Citation Nr: 0808453	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-36 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for nummular eczema.

2.  Entitlement to service connection for tinea pedis, with 
onychomycosis, to include as secondary to the service-
connected diabetes mellitus and/or exposure to herbicides.

3.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus.

4.  Entitlement to service connection for pterygium of the 
left eye.

5.  Entitlement to service connection for refractive error, 
to include as secondary to the service-connected disability.

6.  Entitlement to service connection for bilateral senile 
cataracts, to include as secondary to the service-connected 
disability.  

7.  Entitlement to service connection for ptosis, to include 
as secondary to the service-connected disability.

8.  Entitlement to service connection for a pingueculum of 
the left eye, to include as secondary to the service-
connected disability.

9.  Entitlement to service connection for dry eyes, to 
include as secondary to the service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from June 1953 to March 
1974, including two tours in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that denied the appellant's hypertension, skin and 
vision service connection claims.

The issues of service connection for tinea pedis, 
hypertension, left eye pingueculum and bilateral dry eyes are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The appellant's nummular eczema is attributable to his 
active military service.

2.  The appellant's left eye pterygium is attributable to his 
active military service.

3.  There is no evidence of any eye injury or disease during 
service that caused the refractive error or presbyopia that 
the appellant currently experiences in each one of his eyes.

4.  There is no evidence of any aggravation of the refractive 
error or presbyopia related to any service connected 
disability.

5.  Bilateral cataracts and bilateral ptosis are not shown to 
have begun during service; nor does the competent evidence 
show that any such disorder is related to any in-service 
occurrence or event or to any service-connected disability.


CONCLUSIONS OF LAW

1.  Nummular eczema and a pterygium of the left eye were 
incurred in active service.  38 U.S.C.A. §§ 101, 1101, 1110, 
1111, 1112, 1116, 1131, 1132, 1133, 1137, 1154, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

2.  No current refractive error or presbyopia is proximately 
due to, the result of any incident of service, or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 101, 1101, 
1110, 1111, 1112, 1116, 1131, 1132, 1133, 1137, 1154, 5102, 
5103, 5103A, and 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).

3.  The criteria for the establishment of service connection 
for disability manifested by cataracts and ptosis on direct, 
secondary and presumptive bases have not been met.  
38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1116, 1131, 1132, 
1133, 1137, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309, 3.310 
(2007); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In this case, the Board is granting in full the benefit 
sought on appeal as to the issues of service connection for 
nummular eczema and a left eye pterygium.  Accordingly, any 
error that was committed with respect to either the duty to 
notify or the duty to assist was harmless.

The appellant was notified of the information to substantiate 
his direct and secondary service connection claims for eye 
disorders in a July 2004 letter issued by the RO.  The July 
2004 letter was issued prior to the initial AOJ decision in 
this matter.  This document informed the appellant of VA's 
duty to assist and what kinds of evidence the RO would help 
obtain.  In that letter, the RO informed the appellant about 
what was needed to establish entitlement to service 
connection (direct and secondary).  The letter informed the 
appellant of what evidence was required to substantiate his 
service connection claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
asked to submit evidence and/or information in his possession 
to the AOJ; this request was explicitly made in the July 2004 
letter.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed as to his three eye-related service connection claims 
denied in the decision below.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's service medical 
records.  VA and private medical records were associated with 
the claims file and reviewed.  The appellant was afforded a 
VA medical examination.  The appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

Although the RO advised the appellant of such information 
concerning ratings and effective dates in April 2006, because 
the appellant's refractive error with presbyopia, cataract 
and ptosis service connection claims are being denied, the 
questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the appellant's claims 
addressed in the decision below have been properly developed.  
Under the circumstances, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  A chronic 
disease listed in 38 C.F.R. § 3.309(a) (such as hypertension) 
will be considered to have been incurred in service if it is 
manifest to a degree of 10 percent or more one year following 
the date of separation from service even though there is no 
evidence of such disease during service.  38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease occurred in service.  38 C.F.R. § 3.303(d).  
In this case, the appellant has claimed that his vision/eye 
problems are secondary to his already service-connected 
diabetes mellitus.  Service connection may be awarded for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995) (the language of 
§ 3.310 requires consideration of whether service-connected 
disability has made the claimed disability chronically worse, 
even if the service-connected disability did not cause the 
claimed disability).  In those circumstances, compensation is 
allowable for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id. at 448.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.	

Review of the appellant's service medical records reveals 
that he underwent multiple medical examinations during his 
almost 21-year career and that he sought medical treatment 
for various conditions during that time.  There is no mention 
of, complaints of, diagnosis of, or treatment for, any 
cataracts or ptosis.  On multiple occasions (in 1957, 1958, 
1959, 1960, 1961, 1963, and 1964), the appellant sought 
treatment for a rash on his body, to include his neck, chest, 
arms, abdomen and lower extremities.  Various diagnoses were 
given for the appellant's skin condition, including 
dermatitis nummularis.  At the time of the appellant's 
separation examination in October 1973, the examining 
physician stated that the appellant exhibited a skin disease 
of the chest.  The examiner also stated that the appellant 
had a pterygium of the left eye; this is the first time the 
pterygium condition is diagnosed in the appellant's service 
medical records.  The appellant demonstrated 20/20 vision in 
each eye and denied the use of glasses and contact lenses.

Post-service, the appellant sought treatment for skin 
complaints similar to those he manifested during service.  A 
January 1994 private treatment note states that the appellant 
had a rash of the upper arms, shins and abdomen that was 
itchy and had a nonspecific appearance.  The appellant said 
that he had had such a rash before.  Treatment for this 
condition was noted through 2002.  

The evidence of record indicates that the appellant was 
hospitalized at a private facility in July 1986; he said that 
he wore glasses.  On examination, these were noted to be of 
the bifocal type.  In September 1998, the appellant was noted 
to have a right facial palsy that had occurred during the 
previous two or three days.  He had no other neurologic 
symptoms or signs.  In December 1999, he was noted to be 
having some visual changes.  An April 2000 note of his eye 
doctor stated that the appellant was complaining of 
irritation in his right eye.  On examination, the appellant 
had a mild peripheral seventh cranial nerve palsy with mild 
lagophthalmos and good lid closure.  The doctor diagnosed 
ptosis in the right eye, and diabetes mellitus with no 
retinopathy.  A July 2000 report notes that the appellant had 
been told by a doctor that he had early cataracts 
approximately one year prior.  The appellant complained of 
decreased vision in his right eye times several weeks.  The 
clinical impression was Bell's palsy on the right and early 
cataracts.  A February 2001 note states that the appellant 
had continued to have trouble with his right eye; however, 
his doctor thought that this was related to the Bell's palsy.  
In December 2001, the appellant's eye doctor again stated 
that no diabetic retinopathy or diabetic changes were seen on 
examination of the appellant's eyes.  

VA medical records demonstrate that the appellant underwent 
surgery to correct ptosis in February 2003.  In June 2003, he 
underwent surgery on a senile nuclear cataract of the right 
eye.  

The appellant underwent a VA medical examination in August 
2004.  The examiner stated that review of the appellant's 
medical records demonstrated a February 2004 diagnosis of 
nummular eczema; the diagnosing doctor had discussed the 
long-term prognosis for the condition.  The appellant also 
underwent a VA eye examination in August 2004; the examiner 
stated that the appellant had some pterygium nasally in the 
left eye.  The examiner also stated that review of the 
appellant's medical records had not demonstrated any change 
in vision over the last four years.  The examiner noted a 
superior field defect in the right eye as a result of lid 
ptosis.  The appellant also had symptoms congruent with 
uncorrected refractive error.  The examiner stated that the 
appellant had nuclear sclerotic or aging-type cataracts.  The 
examiner rendered diagnoses of hyperopic and presbyopic 
vision which he explained meant aging.  The examiner said 
that there was no diabetic retinopathy.  

The Board notes that nummular eczema is synonymous with 
nummular dermatitis.  See STEADMAN'S MEDICAL DICTIONARY, p. 543, 
26th Edition (1995).  The evidence of record shows that the 
appellant was treated in service for nummular eczema and that 
he continues to be diagnosed with that long-term condition.  
Therefore, based on the clinical findings of record, the 
appellant has chronic nummular eczema that was first 
manifested during his active military service.

Given that a veteran is presumed to have been in sound 
condition at entry, the evidence of record indicates that the 
appellant experienced a rash within four years after his 
entry into service, that he was diagnosed with nummular 
eczema in 1960, and that this chronic condition has persisted 
to the present time.  There is no medical opinion of record 
to contradict such a conclusion.  Entitlement to service 
connection for nummular eczema is therefore warranted.

A comparable analysis is made for the left eye pterygium.  
The appellant is presumed to have been in sound condition at 
entry, and he underwent multiple medical examinations in 
service without any findings pertaining to left eye 
pterygium.  At the time of the service separation examination 
in October 1973, a diagnosis of left eye pterygium was 
rendered and this condition has persisted to the present 
time.  There is no medical opinion of record to contradict 
such conclusion.  Entitlement to service connection for left 
eye pterygium is therefore warranted.  

However, service connection for refractive error and 
presbyopia is not warranted.  There is no medical evidence of 
any right eye or left eye injury in-service; the appellant 
has not claimed that there was any such injury in service.  
In the absence of some event of trauma, refractive error 
shown on examination is not a disability for which 
compensation benefits may be authorized.  38 C.F.R. 
§§ 3.303(c), 4.9; See e.g., Browder v. Brown, 5 Vet. App. 268 
(1993).  

The medical evidence of record indicates that the appellant 
denied wearing glasses or contact lenses at the time of his 
October 1973 retirement examination; the use of bifocal 
glasses is documented in 1986.  There is no clinical evidence 
to suggest that the appellant's current refractive error or 
presbyopia is related to in-service trauma.  Because the 
defective vision is attributable to refractive error, the 
current defective vision, including presbyopia, does not 
amount to a disability for which compensation benefits may be 
paid.  38 C.F.R. § 3.303(c).  See McNeely v. Principi, 3 Vet. 
App. 357, 364 (1992).  Nothing in the current record 
attributes the appellant's right or left eye refractive error 
or presbyopia to acquired pathology such as trauma, including 
any incident of service.

Turning to the claims for service connection for cataracts 
and ptosis, there is no medical opinion of record to link 
either condition to service, or to any service-connected 
disability.  Neither condition was clinically demonstrated 
until many years after the appellant's March 1974 separation 
from service. 

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where the dispositive issue involves a question of medical 
causation (such as whether a condition claimed is the result 
of active service in the military), only competent medical 
evidence is probative.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  In this case, the appellant has submitted no 
competent medical evidence showing that the claimed cataracts 
or ptosis were present in service or were present within one 
year following separation from service.  The claimant does 
not satisfy this element of a claim of service connection by 
merely presenting his opinion because he is not a medical 
health professional and his opinion does not constitute 
competent medical authority.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

On the other hand, there is competent medical evidence of 
record linking the appellant's cataracts to the aging process 
and linking the ptosis to the Bell's palsy that was diagnosed 
at its onset in 1998.  In addition, both the appellant's 
private eye doctor and the August 2004 VA eye examiner found 
no evidence of any diabetic retinopathy or diabetic eye 
changes.

The appellant has also presented his own statements regarding 
the development or aggravation of his claimed eye and vision 
problems being etiologically related to his service-connected 
diabetes disability.  However, the record does not show that 
he is a medical professional, with the training and expertise 
to provide clinical findings regarding the existence of eye 
disease, or its etiologic relationship to his service-
connected diabetes disability.  Consequently, his statements 
are credible concerning his subjective complaints and his 
history; but they do not constitute competent medical 
evidence for the purposes of showing the existence of 
aggravation or a nexus between the claimed eye conditions and 
his service-connected diabetes disability or any other 
service-connected disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Therefore, the preponderance of the evidence is against the 
appellant's service connection claims for refractive error, 
cataracts and ptosis.  The Board must accordingly conclude 
that the appellant's claims for service connection for these 
three conditions claimed as secondary to service connected 
disability must fail.  The Board also concludes that the 
evidence presented for and against the claims for refractive 
error, presbyopia, cataracts and ptosis - whether on a direct 
basis or a presumptive basis or a secondary basis - is not in 
approximate balance such that a grant of any requested 
benefit is required by 38 U.S.C.A. § 5107(b).

In sum, given the absence of a competent medical opinion as 
to the existence of clinical significance or of a nexus 
between the claimed refractive error, presbyopia, cataracts 
and ptosis and some other incident of service or to a 
service-connected disability, the Board finds that the 
preponderance of the evidence is against these claims for 
service connection and service connection must be denied.  
See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

Entitlement to service connection for nummular eczema and 
left eye pterygium is granted.

Entitlement to service connection for refractive error, 
presbyopia, cataracts and ptosis, claimed as due to the 
service-connected disability, is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

Review of the medical evidence of record indicates that the 
appellant's hypertension pre-dated his diagnosis of diabetes.  
An October 2001 medical record indicates that the appellant 
had been diagnosed with hypertension in 1993, and diabetes in 
1994.  It appears that the appellant was first put on anti-
hypertensive medication in mid-1994.  In addition, the 
appellant, during his VA diabetic foot care, has been given 
assessments of tinea pedis and onychomycosis.  The appellant 
has also been diagnosed with a pingueculum of the left eye 
and dry eyes, as reflected by the August 2004 VA eye 
examination and his private eye doctor records.

However, no VA examiner has addressed the question of an 
etiological connection between the appellant's service-
connected diabetes and the hypertension, or the tinea pedis 
with onychomycosis, or the dry eyes.  Also, in the decision 
above, service connection has been granted for left eye 
pterygium but it is unknown if there is any etiological 
connection between that condition and the left eye 
pingueculum.

In addition, judicial interpretation of the matter of 
secondary service connection as embodied in 38 C.F.R. § 3.310 
requires consideration of whether the service-connected 
disability either causes or aggravates another condition.   
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  There is 
no indication that the RO considered any application of the 
Allen decision to the question of whether the 
service-connected Type II diabetes aggravates the veteran's 
hypertension, tinea pedis or the eye conditions in this case.  
Further development of the medical evidence and adjudication 
on this basis are therefore indicated.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:
 
1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate each of his claims, and of 
what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The appellant should be 
told to submit all pertinent evidence 
regarding each claim he has in his 
possession.

2.  All VA inpatient and outpatient 
records relating to treatment of the 
appellant's hypertension, tinea pedis, 
pingueculum and dry eyes since 2003 not 
already of record should be identified 
and obtained and associated with the 
claims file.

3.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
retired military or private physicians 
and/or medical facilities that have 
provided him with any treatment for his 
claimed conditions since 2003, and secure 
all available relevant reports not 
already of record from those sources.  

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given an 
opportunity to secure the records.

5.  Thereafter, the appellant should be 
afforded a VA examination by a 
cardiologist.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  An opinion should be obtained 
even if the veteran does not report for 
the examination.  The examiner should 
consider the information in the claims 
file and the data obtained from the 
examination (or claims file review alone 
if the examination is not accomplished) 
to provide an opinion as to the 
following:

        (a) whether, based on what is 
medically known about causes or possible 
causes of cardiac pathology, including 
hypertension, any cardiac pathology, 
including hypertension, was caused by the 
veteran's diabetes mellitus as opposed to 
some other factor or factors.  
	(b) whether diabetes mellitus 
aggravated, contributed to, or 
accelerated any existing cardiac 
pathology, including hypertension.  
	(c) if the veteran's diabetes 
mellitus aggravated, contributed to, or 
accelerated any cardiac pathology, 
including hypertension, to what extent, 
stated in terms of a percentage, did it 
so contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors.

A rationale should be provided for all 
opinions expressed.

6.  Thereafter, the appellant should be 
afforded a VA examination by a 
dermatologist.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  An opinion should be obtained 
even if the veteran does not report for 
the examination.  The examiner should 
consider the information in the claims 
file and the data obtained from the 
examination (or claims file review alone 
if the examination is not accomplished) 
to provide an opinion as to the 
following:

        (a) whether, based on what is 
medically known about causes or possible 
causes of tinea pedis, any such skin 
pathology was caused by the veteran's 
diabetes mellitus as opposed to some 
other factor or factors.  
	(b) whether diabetes mellitus 
aggravated, contributed to, or 
accelerated any existing tinea pedis.  
	(c) if the veteran's diabetes 
mellitus aggravated, contributed to, or 
accelerated any tinea pedis, to what 
extent, stated in terms of a percentage, 
did it so contribute as compared to the 
natural progress of the disease itself or 
as opposed to other possible contributing 
factors.

A rationale should be provided for all 
opinions expressed.

7.  Thereafter, the appellant should be 
afforded a VA examination by an 
ophthalmologist.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  An opinion should be obtained 
even if the veteran does not report for 
the examination.  The examiner should 
consider the information in the claims 
file and the data obtained from the 
examination (or claims file review alone 
if the examination is not accomplished) 
to provide an opinion as to the 
following:

        (a) whether, based on what is 
medically known about causes or possible 
causes of pingueculum and dry eyes, any 
such eye pathology was caused by the 
veteran's diabetes mellitus or pterygium 
as opposed to some other factor or 
factors.  
	(b) whether diabetes mellitus or 
pterygium aggravated, contributed to, or 
accelerated any existing pingueculum or 
dry eyes.  
	(c) if the veteran's diabetes 
mellitus or pterygium aggravated, 
contributed to, or accelerated any 
pingueculum or dry eyes, to what extent, 
stated in terms of a percentage, did it 
so contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors.

A rationale should be provided for all 
opinions expressed.

8.  Upon receipt of the VA examination 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA examiner(s) for 
corrections or additions.

9.  Thereafter, the RO should 
readjudicate the claims.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 7 
Vet. App. 439 (1995).

10.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


